Case
 Case1:20-cv-08786-GHW
       1:20-cv-08786-GHW Document
                          Document38-1
                                   1 Filed
                                       Filed10/22/20
                                             02/18/21 Page
                                                       Page1 1ofof1616
Case
 Case1:20-cv-08786-GHW
       1:20-cv-08786-GHW Document
                          Document38-1
                                   1 Filed
                                       Filed10/22/20
                                             02/18/21 Page
                                                       Page2 2ofof1616
Case
 Case1:20-cv-08786-GHW
       1:20-cv-08786-GHW Document
                          Document38-1
                                   1 Filed
                                       Filed10/22/20
                                             02/18/21 Page
                                                       Page3 3ofof1616
Case
 Case1:20-cv-08786-GHW
       1:20-cv-08786-GHW Document
                          Document38-1
                                   1 Filed
                                       Filed10/22/20
                                             02/18/21 Page
                                                       Page4 4ofof1616
Case
 Case1:20-cv-08786-GHW
       1:20-cv-08786-GHW Document
                          Document38-1
                                   1 Filed
                                       Filed10/22/20
                                             02/18/21 Page
                                                       Page5 5ofof1616
Case
 Case1:20-cv-08786-GHW
       1:20-cv-08786-GHW Document
                          Document38-1
                                   1 Filed
                                       Filed10/22/20
                                             02/18/21 Page
                                                       Page6 6ofof1616
Case
 Case1:20-cv-08786-GHW
       1:20-cv-08786-GHW Document
                          Document38-1
                                   1 Filed
                                       Filed10/22/20
                                             02/18/21 Page
                                                       Page7 7ofof1616
Case
 Case1:20-cv-08786-GHW
       1:20-cv-08786-GHW Document
                          Document38-1
                                   1 Filed
                                       Filed10/22/20
                                             02/18/21 Page
                                                       Page8 8ofof1616
Case
 Case1:20-cv-08786-GHW
       1:20-cv-08786-GHW Document
                          Document38-1
                                   1 Filed
                                       Filed10/22/20
                                             02/18/21 Page
                                                       Page9 9ofof1616
Case
 Case1:20-cv-08786-GHW
       1:20-cv-08786-GHW Document
                          Document38-1
                                   1 Filed
                                       Filed10/22/20
                                             02/18/21 Page
                                                       Page1010ofof1616
Case
 Case1:20-cv-08786-GHW
       1:20-cv-08786-GHW Document
                          Document38-1
                                   1 Filed
                                       Filed10/22/20
                                             02/18/21 Page
                                                       Page1111ofof1616
Case
 Case1:20-cv-08786-GHW
       1:20-cv-08786-GHW Document
                          Document38-1
                                   1 Filed
                                       Filed10/22/20
                                             02/18/21 Page
                                                       Page1212ofof1616
Case
 Case1:20-cv-08786-GHW
       1:20-cv-08786-GHW Document
                          Document38-1
                                   1 Filed
                                       Filed10/22/20
                                             02/18/21 Page
                                                       Page1313ofof1616
Case
 Case1:20-cv-08786-GHW
       1:20-cv-08786-GHW Document
                          Document38-1
                                   1 Filed
                                       Filed10/22/20
                                             02/18/21 Page
                                                       Page1414ofof1616
Case
 Case1:20-cv-08786-GHW
       1:20-cv-08786-GHW Document
                          Document38-1
                                   1 Filed
                                       Filed10/22/20
                                             02/18/21 Page
                                                       Page1515ofof1616
Case
 Case1:20-cv-08786-GHW
       1:20-cv-08786-GHW Document
                          Document38-1
                                   1 Filed
                                       Filed10/22/20
                                             02/18/21 Page
                                                       Page1616ofof1616
